    Case 1:20-cv-04437-LGS Document 1 Filed 06/10/20 Page 1 of 20



                 UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK

SAMUEL & STEIN
David Stein (DS 2119)
38 West 32nd Street
Suite 1110
New York, New York 10001
(212) 563-9884
dstein@samuelandstein.com

Attorneys for Plaintiff, Individually
and on behalf of all others similarly
situated

 Nicolas Galeana Juarez, on
 behalf of himself and all
 other persons similarly
 situated,                                DOCKET NO. 20-cv-4437

                  Plaintiff,                     COMPLAINT

              - vs. –

 Rod Aroy 153 Inc. d/b/a
 Little Basil Thai Restaurant,
 Phannita Yitho and John Does
 #1-10,

                  Defendants.

     Plaintiff Nicolas Galeana Juarez, by and through his

undersigned attorneys, for his complaint against defendants

Rod Aroy 153 Inc. d/b/a Little Basil Thai Restaurant, Phannita

Yitho and John Does #1-10, alleges as follows, on behalf of

himself and on behalf of all other persons similarly situated:

                        NATURE OF THE ACTION

     1.    Plaintiff Nicolas Galeana Juarez alleges on behalf

of himself and on behalf of other similarly situated current
    Case 1:20-cv-04437-LGS Document 1 Filed 06/10/20 Page 2 of 20



and former employees of defendants Rod Aroy 153 Inc. d/b/a

Little Basil Thai Restaurant, Phannita Yitho and John Does

#1-10, who elect to opt into this action pursuant to the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b), that they

are entitled to: (i) unpaid wages from defendants for overtime

work for which they did not receive overtime premium pay as

required by law, and (ii) liquidated damages pursuant to the

FLSA, 29 U.S.C. §§ 201 et seq., because defendants’ violations

lacked a good faith basis.

     2.    Mr. Galeana Juarez further complains that he is

entitled to (i) compensation for wages paid at less than the

statutory New York minimum wage; (ii) back wages for overtime

work for which defendants willfully failed to pay overtime

premium pay as required by the New York Labor Law §§ 650 et

seq. and the supporting New York State Department of Labor

regulations; (iii) compensation for defendants’ violations of

the “spread of hours” requirements of New York Labor Law;

(iv) liquidated damages pursuant to New York Labor Law for

these violations; and (v) statutory damages for defendants’

violation of the Wage Theft Prevention Act.

                            THE PARTIES

     3.    Nicolas   Galeana   Juarez   is   an   adult   individual

residing in the Bronx, New York.




                                 2
    Case 1:20-cv-04437-LGS Document 1 Filed 06/10/20 Page 3 of 20



     4.     Mr. Galeana Juarez consents in writing to be a party

to this action pursuant to 29 U.S.C. § 216(b); his written

consent is attached hereto and incorporated by reference.

     5.     Upon information and belief, defendant Rod Aroy 153

Inc. d/b/a Little Basil Thai Restaurant (“Little Basil") is

a New York corporation with a principal place of business at

153 East 26th Street, New York, New York.

     6.      At relevant times, defendant Rod Aroy 153 Inc. has

been, and continues to be, an employer engaged in interstate

commerce and/or the production of goods for commerce within

the meaning of the FLSA, 29 U.S.C. § 207(a).

     7.      Upon information and belief, at relevant times,

Little Basil has had gross annual revenues in excess of

$500,000.00.

     8.     Upon information and belief, at all relevant times

herein, Little Basil has used goods and materials produced in

interstate     commerce,   and   has    employed    at   least      two

individuals who handled such goods and materials.

     9.     Upon information and belief, at relevant times,

Little Basil has constituted an “enterprise” as defined in

the FLSA.

     10.    Upon information and belief, defendant Phannita

Yitho is an owner or part owner and principal of Little Basil,




                                 3
    Case 1:20-cv-04437-LGS Document 1 Filed 06/10/20 Page 4 of 20



who has the power to hire and fire employees, set wages and

schedules, and maintain their records.

     11.    Defendant Phannita Yitho was involved in the day-

to-day operations of Little Basil and played an active role

in managing the business.

     12.    Upon information and belief, defendants John Does

#1-10   represent     the    other       owners,    officers,     directors,

members,    and/or    managing     agents      of     Little   Basil,     whose

identities are unknown at this time, who participated in the

day-to-day operations of Little Basil, who have the power to

hire and fire employees, set wages and schedules, and retain

their records, and who constitute “employers” pursuant to the

FLSA, New York Labor Law, and federal and state implementing

regulations.

     13.    Defendants      all    constituted        “employers”    of    Mr.

Galeana    Juarez    as    that   term    is   used    in   the   Fair    Labor

Standards Act and New York Labor Law.

                          JURISDICTION AND VENUE

     14.    This Court has subject matter jurisdiction over

this matter pursuant to 28 U.S.C. §§ 1331 and 1337 and

supplemental jurisdiction over plaintiff’s state law claims

pursuant to 28 U.S.C. § 1367.              In addition, the Court has

jurisdiction over Mr. Galeana Juarez’s claims under the FLSA

pursuant to 29 U.S.C. § 216(b).


                                     4
    Case 1:20-cv-04437-LGS Document 1 Filed 06/10/20 Page 5 of 20



     15.    Venue is proper in this district pursuant to 28

U.S.C. § 1391 because defendants’ business is located in this

district.

                   COLLECTIVE ACTION ALLEGATIONS

     16.    Pursuant to 29 U.S.C. § 207, Mr. Galeana Juarez

seeks to prosecute his FLSA claims as a collective action on

behalf of a collective group of persons defined as follows:

     All persons who are or were formerly employed by
     defendants in the United States at any time since
     May 26, 2017, to the entry of judgment in this case
     (the “Collective Action Period”), who were non-
     managerial employees, and who were not paid
     overtime compensation at rates at least one-and-
     one-half times the regular rate of pay for hours
     worked in excess of forty hours per workweek (the
     “Collective Action Members”).

     17.    The    Collective      Action       Members    are   similarly

situated to Mr. Galeana Juarez in that they were employed by

defendants as non-exempt employees, and were denied premium

overtime pay for hours worked beyond forty hours in a week.

     18.    They    are    further       similarly    situated   in    that

defendants   had    a     policy   and    practice    of   knowingly    and

willfully refusing to pay them overtime.

     19.    Mr.    Galeana    Juarez      and   the   Collective      Action

Members perform or performed the same or similar primary

duties, and were subjected to the same policies and practices

by defendants.




                                     5
     Case 1:20-cv-04437-LGS Document 1 Filed 06/10/20 Page 6 of 20



      20.    The exact number of such individuals is presently

unknown, but is known by defendants and can be ascertained

through appropriate discovery.

                                FACTS

      21.    At all relevant times herein, defendants have owned

and operated a Thai restaurant in Manhattan.

      22.    Mr. Galeana Juarez was employed by defendants from

approximately April 2019 through March 2020.

      23.    Mr. Galeana Juarez was employed by defendants as a

food preparer, dishwasher, cleaner, and delivery person.

      24.    Mr. Galeana Juarez’s work was performed in the

normal course of defendants’ business and was integrated into

the business of defendants, and did not involve executive or

administrative responsibilities.

      25.    At all relevant times herein, Mr. Galeana Juarez

was an employee engaged in commerce and/or in the production

of   goods   for   commerce,   as   defined   in   the   FLSA   and   its

implementing regulations.

      26.    Mr. Galeana Juarez worked a regular schedule of six

days per week throughout his employment, every day except

Mondays.

      27.    Mr. Galeana Juarez worked four twelve-hour days per

week and two seven-hour days.




                                    6
    Case 1:20-cv-04437-LGS Document 1 Filed 06/10/20 Page 7 of 20



     28.   As a result, Mr. Galeana Juarez worked roughly 62

hours per week throughout his employment.

     29.   When Mr. Galeana Juarez first started working for

defendants, they did not provide a time clock, sign in sheet,

or any other method for employees to track their time worked,

though eventually they provided him with a code to punch into

the register to record his hours.

     30.   Mr. Galeana Juarez was paid on a salary basis

throughout his employment.       The amounts he was paid varied

over time — he started at $490 per week, but in January 2020

got a raise to $630 per week.

     31.   Mr. Galeana Juarez was paid at these rates for all

hours he worked, regardless of the exact number of hours he

worked in a week.

     32.   As a result, Mr. Galeana Juarez’s pay rate was below

the applicable New York state minimum wage throughout his

employment.

     33.   In   addition   to   his    pay,    Mr.   Galeana   Juarez

generally received tips for his delivery work.

     34.   However,   defendants      never   provided   Mr.   Galeana

Juarez with any notices or information regarding the “tip

credit.”

     35.   Upon information and belief, defendants did not

keep records of the tips received by Mr. Galeana Juarez.


                                 7
    Case 1:20-cv-04437-LGS Document 1 Filed 06/10/20 Page 8 of 20



     36.   Moreover, Mr. Galeana Juarez’s “inside work” at the

restaurant consumed roughly half of his time.

     37.   Defendants’ failure to pay Mr. Galeana Juarez an

amount at least equal to the New York state minimum wages in

effect during all relevant time periods was willful, and

lacked a good faith basis.

     38.   Mr. Galeana Juarez was paid in cash throughout his

employment, and he received no paystubs or wage statements of

any sort with his pay.

     39.   In addition, defendants failed to pay Mr. Galeana

Juarez any overtime “bonus” for hours worked beyond 40 hours

in a workweek, in violation of the FLSA, the New York Labor

Law, and the supporting New York State Department of Labor

regulations.

     40.   Defendants’ failure to pay Mr. Galeana Juarez the

overtime bonus for overtime hours worked was willful, and

lacked a good faith basis.

     41.   Throughout    his   employment,    Mr.   Galeana   Juarez

worked four shifts per week that lasted in excess of ten hours

from start to finish, and yet defendants willfully failed to

pay him one additional hour’s pay at the minimum wage for

each such day, in violation of the New York Labor Law and the

supporting New York State Department of Labor regulations.




                                 8
    Case 1:20-cv-04437-LGS Document 1 Filed 06/10/20 Page 9 of 20



     42.    Defendants failed to provide Mr. Galeana Juarez

with a written notice in English and his native language

providing    the   information      required      by    the    Wage   Theft

Prevention Act – including, inter alia, defendants’ contact

information, his regular and overtime rates, and intended

allowances claimed – and failed to obtain his signature

acknowledging the same, upon his hiring or at any other time,

in violation of the Wage Theft Prevention Act.

     43.    Upon   information      and       belief,    throughout     the

Collective Action Period, defendants have likewise employed

other   individuals    like   plaintiff        (the    Collective     Action

Members) in positions at defendants’ restaurant that required

little skill, no capital investment, and with duties and

responsibilities      that    did   not       include    any    managerial

responsibilities or the exercise of independent judgment.

     44.    Defendants applied the same employment policies,

practices, and procedures to all Collective Action Members,

including policies, practices, and procedures with respect to

the payment of minimum wages and overtime.

     45.    Upon information and belief, defendants have failed

to pay these other individuals at a rate at least equal to

the minimum wage, in violation of the New York Labor Law.

     46.    Upon   information          and    belief,        these   other

individuals have worked in excess of forty hours per week,


                                    9
   Case 1:20-cv-04437-LGS Document 1 Filed 06/10/20 Page 10 of 20



yet defendants have likewise failed to pay them overtime

compensation of one-and-one-half times their regular hourly

rate in violation of the FLSA and the New York Labor Law.

     47.   Upon      information        and        belief,     these      other

individuals were not paid “spread of hours” premiums on days

when they worked shifts lasting in excess of ten hours from

start to finish.

     48.   Upon      information        and        belief,     these      other

individuals were not provided with required wage notices, or

weekly wage statements, as specified in New York Labor Law §§

195.1, 195.3, and the Wage Theft Prevention Act.

     49.   Upon information and belief, through relevant time

periods,     defendants       failed       to     maintain     accurate     and

sufficient    time    records    or    provide        accurate   records     to

employees,    and    failed     to    post       or   keep   posted    notices

explaining the minimum wage and overtime pay rights provided

by the FLSA or New York Labor Law.

                                 COUNT I

              (New York Labor Law – Minimum Wage)

     50.   Mr.      Galeana     Juarez          repeats,     realleges,     and

incorporates by reference the foregoing allegations as if set

forth fully and again herein.




                                      10
   Case 1:20-cv-04437-LGS Document 1 Filed 06/10/20 Page 11 of 20



     51.   At   all   relevant   times,   Mr.   Galeana   Juarez    was

employed by defendants within the meaning of the New York

Labor Law, §§ 2 and 651.

     52.   Defendants willfully violated the rights of Mr.

Galeana Juarez by failing to pay him compensation in excess

of the statutory minimum wage in violation of the New York

Labor Law §§ 190-199, 652 and the applicable regulations.

     53.   Defendants’ failure to pay compensation in excess

of the statutory minimum wage was willful, and lacked a good

faith basis, within the meaning of New York Labor Law § 198,

§ 663 and supporting regulations.

     54.   Due to defendants’ New York Labor Law violations,

Mr. Galeana Juarez is entitled to recover from defendants his

unpaid compensation, liquidated damages, interest, reasonable

attorneys’ fees, and costs and disbursements of the action,

pursuant to New York Labor Law § 198, and § 663(1).

                             COUNT II

             (Fair Labor Standards Act - Overtime)

     55.   Mr. Galeana Juarez, on behalf of himself and all

Collective      Action   Members,     repeats,     realleges,       and

incorporates by reference the foregoing allegations as if set

forth fully and again herein.




                                 11
   Case 1:20-cv-04437-LGS Document 1 Filed 06/10/20 Page 12 of 20



     56.    At all relevant times, defendants employed               Mr.

Galeana Juarez and each of the Collective Action Members

within the meaning of the FLSA.

     57.    At all relevant times, defendants had a policy and

practice of refusing to pay overtime compensation to their

employees for hours they worked in excess of forty hours per

workweek.

     58.    As   a   result   of   defendants’   willful   failure    to

compensate their employees, including Mr. Galeana Juarez and

the Collective Action Members, at a rate at least one-and-

one-half times the regular rate of pay for work performed in

excess of forty hours per workweek, defendants have violated,

and continue to violate, the FLSA, 29 U.S.C. §§ 201 et seq.,

including 29 U.S.C. §§ 207(a)(1) and 215(a).

     59.    The foregoing conduct, as alleged, constituted a

willful violation of the FLSA within the meaning of 29 U.S.C.

§ 255(a), and lacked a good faith basis within the meaning of

29 U.S.C. § 260.

     60.    Due to defendants’ FLSA violations, Mr. Galeana

Juarez and the Collective Action Members are entitled to

recover from defendants their unpaid overtime compensation,

liquidated damages, interest, reasonable attorneys’ fees, and

costs and disbursements of this action, pursuant to 29 U.S.C.

§ 216(b).


                                    12
   Case 1:20-cv-04437-LGS Document 1 Filed 06/10/20 Page 13 of 20



                              COUNT III

                 (New York Labor Law - Overtime)

     61.   Mr.    Galeana    Juarez    repeats,     realleges,      and

incorporates by reference the foregoing allegations as if set

forth fully and again herein.

     62.   At    all   relevant   times,   Mr.   Galeana   Juarez   was

employed by defendants within the meaning of the New York

Labor Law, §§ 2 and 651.

     63.   Defendants willfully violated the rights of Mr.

Galeana Juarez by failing to pay him overtime compensation at

rates at least one-and-one-half times the regular rate of pay

for each hour worked in excess of forty hours per workweek in

violation of the New York Labor Law §§ 650 et seq. and its

supporting regulations in 12 N.Y.C.R.R. § 146.

     64.   Defendants’ failure to pay overtime was willful,

and lacked a good faith basis, within the meaning of New York

Labor Law § 198, § 663 and supporting regulations.

     65.   Due to defendants’ New York Labor Law violations,

Mr. Galeana Juarez is entitled to recover from defendants his

unpaid overtime compensation, liquidated damages, interest,

reasonable attorneys’ fees, and costs and disbursements of

the action, pursuant to New York Labor Law § 198, and §

663(1).




                                  13
   Case 1:20-cv-04437-LGS Document 1 Filed 06/10/20 Page 14 of 20



                              COUNT IV

           (New York Labor Law – Spread of Hours)

     66.   Mr.    Galeana    Juarez    repeats,     realleges,      and

incorporates by reference the foregoing allegations as if set

forth fully and again herein.

     67.   At    all   relevant   times,   Mr.   Galeana   Juarez   was

employed by defendants within the meaning of the New York

Labor Law, §§ 2 and 651.

     68.   Defendants willfully violated the rights of Mr.

Galeana Juarez by failing to pay him an additional hour’s pay

at the minimum wage for each day he worked shifts lasting in

excess of ten hours from start to finish, in violation of the

New York Labor Law §§ 650 et seq. and its regulations in 12

N.Y.C.R.R. § 146-1.6.

     69.   Defendants’ failure to pay the “spread of hours”

premium was willful, and lacked a good faith basis, within

the meaning of New York Labor Law § 198, § 663 and supporting

regulations.

     70.   Due to defendants’ New York Labor Law violations,

Mr. Galeana Juarez is entitled to recover from defendants his

unpaid compensation, liquidated damages, interest, reasonable

attorneys’ fees, and costs and disbursements of the action,

pursuant to New York Labor Law § 198, and § 663(1).




                                  14
   Case 1:20-cv-04437-LGS Document 1 Filed 06/10/20 Page 15 of 20



                                  COUNT V

      (New York Labor Law – Wage Theft Prevention Act)

     71.   Mr.    Galeana    Juarez         repeats,   realleges,      and

incorporates by reference the foregoing allegations as if set

forth fully and again herein.

     72.   At    all   relevant    times,     Mr.   Galeana   Juarez   was

employed by defendants within the meaning of the New York

Labor Law, §§ 2 and 651.

     73.   Defendants willfully violated the rights of Mr.

Galeana Juarez by failing to provide him with valid wage

notices required by the Wage Theft Prevention Act when he was

hired, or at any time thereafter.

     74.   Defendants willfully violated the rights of Mr.

Galeana Juarez by failing to provide him with weekly wage

statements required by the Wage Theft Prevention Act at any

time during his employment.

     75.   Due to defendants’ New York Labor Law violations

relating to the failure to provide paystubs, Mr. Galeana

Juarez is entitled to recover from the defendants statutory

damages of $250 per day throughout his employment, up to the

maximum statutory damages.

     76.   Due to defendants’ New York Labor Law violations

relating to the failure to provide wage notices, Mr. Galeana

Juarez is entitled to recover from the defendants statutory


                                    15
   Case 1:20-cv-04437-LGS Document 1 Filed 06/10/20 Page 16 of 20



damages of $50 per day throughout his employment, up to the

maximum statutory damages.

                        PRAYER FOR RELIEF

     WHEREFORE, Mr. Galeana Juarez respectfully requests that

this Court grant the following relief:

       a.   Designation of this action as a collective action

            on behalf of the Collective Action Members and

            prompt issuance of notice pursuant to 29 U.S.C. §

            216(b) to all similarly situated members of an

            FLSA Opt-In Class, apprising them of the pendency

            of this action, permitting them to assert timely

            FLSA claims in this action by filing individual

            Consents to Sue pursuant to 29 U.S.C. § 216(b),

            and    appointing   plaintiff     and   his    counsel   to

            represent the Collective Action members;

       b.   A     declaratory   judgment     that    the    practices

            complained of herein are unlawful under the FLSA

            and the New York Labor Law;

       c.   An    injunction    against     defendants     and   their

            officers,      agents,        successors,      employees,

            representatives, and any and all persons acting

            in concert with them, as provided by law, from




                                16
Case 1:20-cv-04437-LGS Document 1 Filed 06/10/20 Page 17 of 20



         engaging    in   each     of    the   unlawful      practices,

         policies, and patterns set forth herein;

    d.   A compensatory award of unpaid compensation, at

         the statutory overtime rate, due under the FLSA

         and the New York Labor Law;

    e.   Compensatory     damages       for    failure    to    pay   the

         minimum wage pursuant to the New York Labor Law;

    f.   An award of liquidated damages as a result of

         defendants’      willful       failure   to   pay     statutory

         overtime compensation pursuant to 29 U.S.C. § 216;

    g.   Compensatory     damages       for    failure    to    pay   the

         “spread of hours” premiums required by New York

         Labor Law;

    h.   Liquidated damages for defendants’ New York Labor

         Law violations;

    i.   Statutory damages for defendants’ violation of the

         New York Wage Theft Prevention Act;

    j.   Back pay;

    k.   Punitive damages;

    l.   An award of prejudgment and postjudgment interest;




                              17
   Case 1:20-cv-04437-LGS Document 1 Filed 06/10/20 Page 18 of 20



         m.   An award of costs and expenses of this action

              together with reasonable attorneys’ and expert

              fees; and

         n.   Such other, further, and different relief as this

              Court deems just and proper.

Dated:   May 26, 2020



                            ____________________________
                            David Stein
                            SAMUEL & STEIN
                            38 West 32nd Street
                            Suite 1110
                            New York, New York 10001
                            (212) 563-9884
                            Attorneys for Plaintiff
                            Individually and on behalf of
                            others similarly situated




                                18
Case 1:20-cv-04437-LGS Document 1 Filed 06/10/20 Page 19 of 20




               EXHIBIT A
     Case 1:20-cv-04437-LGS Document 1 Filed 06/10/20 Page 20 of 20



                                  CONSENT TO SUE

By my signature below, I hereby authorize the filing and prosecution of claims in my
name and on my behalf to contest the failure of Rod Aroy 153 Inc. d/b/a Little Basil and
its owners and affiliates to pay me, inter alia, minimum wage and overtime wages as
required under state and/or federal law and also authorize the filing of this consent in the
lawsuit challenging such conduct, and consent to being named as a representative
plaintiff in this action to make decisions on behalf of all other plaintiffs concerning all
aspects of this lawsuit. I have been provided with a copy of a retainer agreement with the
law firm of Samuel & Stein, and I agree to be bound by its terms.

Con mi firma abajo, autorizo la presentación y tramitación de reclamaciones en mi
nombre y de mi parte para impugnar el fallo de Rod Aroy 153 Inc. d/b/a Little Basil y sus
propietarios y afiliados a me pagan, entre otras cosas, el salario mínimo y pago de horas
extras, requerida en el estado y / o la ley federal y también autorizan la presentación de
este consentimiento en la demanda contra ese tipo de conducta, y el consentimiento para
ser nombrado como demandante representante en esta acción para tomar decisiones en
nombre de todos los demás demandantes en relación con todos aspectos de esta demanda.
Se me ha proporcionado una copia de un acuerdo de retención con la firma de abogados
de Samuel y Stein, y estoy de acuerdo en estar obligado por sus términos.



___________________________
Nicolas Galeana Juarez


Date: April ___, 2020
